Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00308-CV

                               IN THE INTEREST of S.A.W., a Child

                    From the 216th Judicial District Court, Gillespie County, Texas
                                       Trial Court No. 12167
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 7, 2016

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           On September 22, 2016, appellant Bradley D. Winters and appellee Sara D. Ahearn filed

an agreed motion to abate the appeal. In the motion, they advised this court that “[t]he parties to

this appeal are in the midst of negotiating the issues that underlie this appeal.” Based on this

information, the parties requested that we abate this appeal for 75 days to allow them time to

resolve their differences. On September 29, 2016, we ordered the appeal abated until further order

of this court. We also ordered the parties to file either the appropriate motion to dismiss this appeal

or a motion to reinstate appellate deadlines no later than November 14, 2016.

           On November 4, 2016, appellant and appellee filed an agreed motion to dismiss this appeal.

In the motion, the parties state they have entered into an agreed order to modify the parent-child

relationship, ultimately resolving the issues underlying this appeal. We therefore reinstate this
                                                                                      04-16-00308-CV


appeal on the docket of this court and grant appellant and appellee’s agreed motion to dismiss. See

TEX. R. APP. P. 42.1(a)(1). We further order all costs assessed against appellant. See id. R. 42.1(d)

(absent agreement of parties, costs are taxed against appellant).

                                                  PER CURIAM




                                                -2-